Citation Nr: 1522494	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-30 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for epilepsy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified during a March 2015 Board hearing, held by the undersigned, and a copy of the hearing transcript (Transcript) is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's Board hearing, he testified that his seizure disorder worsened since his most recent VA examination, and his representative indicated that the Veteran would report for a new VA examination if necessary to decide the claim.  See Transcript, pp. 7, 8.  As such, a VA examination in the appropriate specialty should be provided on remand.

The Veteran also indicated during his Board hearing that outstanding VA treatment reports may exist which have not been associated with the claims file.  The Veteran's disability has been treated at the VA Medical Centers in San Antonio, Texas, and Atlanta, Georgia.  See Transcript, p. 3.  All outstanding VA treatment records should be obtained, to include from July 2012 to the present.
 
Finally, the Veteran's claim of entitlement to TDIU is inextricably-intertwined with the issue addressed above, and will be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA outpatient treatment records, to include from the San Antonio, Texas, and Atlanta, Georgia VA Medical Centers.  

2.  Then, schedule a VA examination to determine the current severity of the Veteran's seizure disorder.  

3.  Finally, readjudicate the issues on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




